Citation Nr: 1602476	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-16 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 RO denial.  The Veteran provided sworn testimony in support of the appeal during a November 2013 hearing before the undersigned Veterans Law Judge.  In March 2014, the Board remanded the appeal for further evidentiary development.  Such development having been completed, the appeal was returned to the Board.  In March 2015, the Board referred the Veteran's claims file to an orthopedic specialist for review and opinion.  The opinion was received in June 2015, and an addendum to the opinion was obtained in August 2015.  The Veteran and his representative have been provided with copies of the opinion and the addendum, and the opportunity to submit additional argument and evidence.  The Veteran's representative presented such additional argument in September 2015.  

The issues of reopening the Veteran's claim for service connection for a bilateral ankle disability and a claim for an increased disability rating for pseudofolliculitis barbae have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's currently-shown bilateral hip disabilities, to include arthritis, were not manifested until many years after service, and no connection to service is shown.  




CONCLUSION OF LAW

Service connection for a bilateral hip disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has osteoarthritis of both hips, and has undergone a successful right hip replacement.  He is seeking service connection for disabilities of both hips.  He asserts that his hip disabilities had their onset during his twenty years of service, and/or that the disabilities are related to his service on account of many years of playing basketball for the Air Force.  He also asserts that his hip disabilities may be secondary to ankle injuries he sustained playing basketball during service.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify the Veteran was satisfied prior to the initial RO decision in an October 2008 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the November 2013 hearing on appeal, the Veteran was given the opportunity under oath to express his contentions, and the reason for the denial of his claim was explained to him.  Additional sources of evidence which might support his appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, relevant VA medical records, his post-service treatment records, records of his 2010 right hip replacement surgery, a transcript of the hearing on appeal, the report of a VA examination and a VA medical opinion with addendum, and the Veteran's own contentions.  

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

The Veteran's service records contain multiple references to minor injuries to his ankles, elbows, fingers, and right shoulder; all sustained while playing basketball.  The Veteran has provided sworn testimony to the effect that he played a lot of basketball during his Air Force career.  There are no complaints regarding his hips in his service records, however.  Upon the general medical examination conducted prior to his retirement from the Air Force, his lower extremities were deemed to have been normal, except for hallux valgus and bunions.  

Relevant post-service medical findings include a September 2001 X-ray study which was interpreted as showing no significant bony abnormality in either hip; a July 2005 X-ray study which was interpreted as showing no significant arthritis in the left hip and arthritis in the right hip; and a September 2005 VA examination showing reduced range of right hip flexion.  The Veteran underwent a right hip replacement in January 2010.  According to the pre-surgical consultation report, the Veteran stated that although he had not sustained any particular injury to his hip, he had had right hip pain for at least fifteen years that began while he was on active duty.

With regard to his ankles, review of his service records shows that he had fractured both ankles prior to service (1973 and 1977), but that clinical examination upon entrance into service revealed "no sequelae" from these fractures.  His service records also show that he sustained several sprains and a possible avulsion fracture to his left ankle during service.  Recent VA examination reflects that both ankles are entirely normal at the present time, however.  Service connection for disability of both ankles was denied on the basis that he has no present disability.  

During the November 2013 hearing on appeal, the Veteran testified that many times he injured himself during service and did not go for medical treatment on the base, because his wife was a nurse, so she would take care of his injuries.  She wrapped his ankles and iced them.  He also testified that he experienced numbness in his hips during service.  He believed the numbness was due to favoring one leg over the other when he had injured one of his ankles.  He explained that prior to his discharge from service; he had injured his left calf muscle and had shifted his weight to his right hip while the left calf healed.

A VA examination was performed in June 2014.  Upon examination, the Veteran had normal range of hip motion with no objective evidence of painful motion in either hip.  He manifested normal strength in his hip muscles.  Although a 20 cm linear scar from the right hip replacement was noted, there was no functional impairment associated with the scar.  The examiner rendered a diagnosis of bilateral hip arthritis with no impact upon the Veteran's employment or employability.  After reviewing the Veteran's service treatment records, the examiner opined that the Veteran's arthritis of both hips was unrelated to service, because the Veteran had not complained of or sought treatment for his hips during service.  

The examiner's rationale was inadequate, however, because the absence of recorded complaints or injuries in the service records alone does not preclude a grant of service connection.  Rather the question is whether the Veteran's bilateral hip arthritis could be related to service despite the absence of documented complaints or injury directly to the hips during service.  For this reason, the Board obtained an informed expert medical opinion from the Chief of Orthopedics at a VA Medical Center in June 2015 and a further addendum opinion in August 2015.  

In a June 2015 written opinion, supplemented by an August 2015 addendum, the Chief of Orthopedics noted that although the Veteran had reported having right hip pain since 1993, his discharge examination was normal.  The physician emphasized that X-ray studies taken in 2001 showed normal hips, and that arthritis was not shown on X-ray until 2005.  The physician also noted that the Veteran's ankle injuries prior to and during service appear to have healed with no residual disability.  The physician therefore concluded that the Veteran's hip arthritis was less likely connected to his twenty years of service and that is less than likely that his ankle problems caused or aggravated his hip problems.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  The United States Court of Veterans Appeals (Court) has held that pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).

In reviewing the evidence of record, the Board can only rely upon the Chief of Orthopedics and his informed opinion that the Veteran's bilateral hip arthritis developed after his discharge from service.  The normal findings upon discharge and especially the normal X-ray study in 2001, approximately two and a half years after service provide persuasive contemporaneous evidence that his hips were normal at discharge from service and for at least two and a half years after service.  Because the physician also opined that no other connection to service was shown, to include as related to the Veteran's basketball or to his ankle complaints, there is no basis for a grant of service connection in this case.

The Board finds the Veteran's testimony about his hip complaints during service and the treatment his wife provided during service to be fully credible.  The veteran's hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  However, the question here is whether current disability involving his hips can be associated with his twenty years of service.  There is simply no relationship shown in this case.  The VA physician was specifically asked whether the Veteran's basketball history and complaints of pain could have contributed to the arthritis which is currently shown, and he rendered the informed opinion that the aches and pains in service did not contribute or aggravate any hip problems.  Thus, the aches and pains the Veteran reported experiencing during service did not result in permanent, chronic disability.  

The Board therefore finds that the Veteran's currently-shown hip disabilities did not begin during service.  Service connection on a direct basis is therefore not warranted.  Given the normal X-ray study two years after discharge, arthritis of the hips cannot be presumed under law to have begun during service.  Presumptive service connection for the chronic disease of arthritis is not warranted.  Absent any other connection to service, to include proximate causation or aggravation, no other basis for service connection is indicated.  The preponderance of the evidence is therefore against the claim for service connection for bilateral hip disabilities and the appeal must be denied.


ORDER

Service connection for a bilateral hip disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


